DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species C, Figures 9-14, Claims 1, 3, 7, 10, 12, and 16 in the reply filed on 12/20/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, 12, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claims 3 and 12, "the first wrapping layers" lacks antecedent basis.
	In claims 7 and 16, "the second wrapping layers" lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazenfield et al. (10354779).
 	Hazenfield et al. discloses a cable comprising a first conductor (308); an inner layer (304), wherein two lateral sides of the inner layer enclose two sides of
the first conductor along a circumferential direction and an opposite direction of the circumferential direction respectively and join to each other, such that the inner layer covers an outer layer of the first conductor; and an outer layer (306) continuously wrapping around an outer surface of the inner layer along the circumferential direction and a length direction of the first conductor (re claim 10).  Claim 1 is a method counterpart of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hazenfield et al. in view of Nixon (4626810).
 	Hazenfield et al. discloses the invention substantially as claimed except for the inner layer including a plurality of first wrapping layers.  Nixon discloses a cable comprising an inner layer (14) which includes a plurality of wrapping layers (Fig. 2, 16-22), wherein two lateral sides of the plurality of wrapping layers enclose the two sides of the first conductor along the circumferential direction and the opposite direction of the circumferential direction respectively in sequence and join to each other, such that one of the wrapping layers covers the outer surface of the conductor (12), and the rest of the wrapping layers sequentially cover an outer .

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hazenfield et al. in view of Ollis (3588318).
 	Hazenfield et al. discloses the invention substantially as claimed except for the outer layer including a plurality of second wrapping layers.  Ollis discloses a cable comprising an outer layer including a plurality of second wrapping layers, one of the plurality of the second wrapping layers (10) continuously wraps around the outer surface of the inner layer along the circumferential direction and the length direction of the first conductor, and the rest of the plurality of the second wrapping layers continuously wrap around an outer surface of a former layer of the plurality of the second wrapping layers along the circumferential direction and the length direction of the first conductor.  It would have been obvious to one skilled in the art to modify the outer layer (306) of Hazenfield et al. to comprise a plurality 

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847